UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:10/31 Date of reporting period: 1/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2011(Unaudited) DWS Emerging Markets Equity Fund Shares Value ($) Common Stocks 93.8% Australia 0.3% Anvil Mining Ltd.*(Cost $677,667) Brazil 16.9% All America Latina Logistica Banco Santander Brasil SA (Units) JBS SA Lojas Renner SA Lupatech SA* Natura Cosmeticos SA OGX Petroleo e Gas Participacoes SA* OSX Brasil SA* PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Petroleo Brasileiro SA (ADR) Rossi Residencial SA Santos Brasil Participacoes SA (Units) Vale SA (ADR) (a) Vale SA (ADR) (Preferred) (a) (Cost $40,044,363) Canada 2.9% SouthGobi Resources Ltd.* (b) (Cost $5,410,954) Cayman Islands 1.3% Golden Eagle Retail Group Ltd. (c) (Cost $2,489,491) China 12.9% BaWang International Group Holding Ltd. (a) Changsha Zoomlion Heavy Industry Science & Technology Development Co., Ltd. "H"* China Construction Bank Corp. "H" China Life Insurance Co., Ltd. (ADR) (a) China National Building Material Co., Ltd. "H" China Shenhua Energy Co., Ltd. "H" China Southern Airlines Co., Ltd. "H"* Greatview Aseptic Packaging Co., Ltd.* Industrial & Commercial Bank of China Ltd. "H" iSoftStone Holdings Ltd. (ADR)* Jiangxi Copper Co., Ltd. "H" Kingdee International Software Group Co., Ltd. (a) Lonking Holdings Ltd. Shenzhen Expressway Co., Ltd. "H" Uni-President China Holdings Ltd. (Cost $31,387,101) Hong Kong 10.8% Belle International Holdings Ltd. China Mengniu Dairy Co., Ltd. (c) China Yurun Food Group Ltd. (c) CNOOC Ltd. GOME Electrical Appliances Holdings Ltd.* (c) Hengan International Group Co., Ltd. (c) PAX Global Technology Ltd.* SJM Holdings Ltd. (d) Vitasoy International Holdings Ltd. (Cost $21,964,779) India 5.1% Bharat Heavy Electricals Ltd. Bharti Airtel Ltd. Hero Honda Motors Ltd. Housing Development Finance Corp., Ltd. ICICI Bank Ltd. Larsen & Toubro Ltd. Sintex Industries Ltd. Sobha Developers Ltd. Sterlite Industries (India) Ltd. (ADR) (Cost $10,852,221) Indonesia 3.3% Astra International Tbk PT Indocement Tunggal Prakarsa Tbk PT Harum Energy Tbk PT* (Cost $8,149,698) Korea 10.7% Hyundai Mobis* Kia Motors Corp. LG Display Co., Ltd. POSCO Samsung Electronics Co., Ltd. (Cost $22,718,149) Luxembourg 1.0% Evraz Group SA (GDR) (REG S)* Tenaris SA (ADR) (a) (Cost $2,372,496) Malaysia 4.3% Bursa Malaysia Bhd. Gamuda Bhd. Petronas Chemicals Group Bhd.* Sime Darby Bhd. (Cost $10,843,139) Mexico 3.2% America Movil SAB de CV "L" (ADR) Genomma Lab Internacional SA "B"* Grupo Mexico SAB de CV "B" OHL Mexico SAB de CV* Wal-Mart de Mexico SAB de CV "V" (Cost $6,698,579) Poland 0.6% Powszechny Zaklad Ubezpieczen SA(Cost $1,440,626) Russia 9.7% Gazprom OAO (ADR) (e) Gazprom OAO (ADR) (e) LUKOIL (ADR) (e) LUKOIL (ADR) (e) Mining & Metallurgical Co. Norilsk Nickel (ADR) OAO TMK (GDR) REG S* Sberbank of Russia Uralkali (GDR) REG S (Cost $25,071,465) Taiwan 7.7% Hon Hai Precision Industry Co., Ltd. Quanta Computer, Inc. Synnex Technology International Corp. Taiwan Semiconductor Manufacturing Co., Ltd. (ADR) (a) TXC Corp. Wistron Corp. (Cost $16,543,587) Turkey 1.2% Akenerji Elektrik Uretim AS* TAV Havalimanlari Holding AS* (Cost $2,438,080) United Kingdom 1.1% Cove Energy PLC* Tullow Oil PLC (f) (Cost $2,468,623) United States 0.8% Southern Copper Corp. (a) (g) (Cost $1,492,736) Total Common Stocks (Cost $213,063,754) Preferred Stocks 2.7% Brazil Banco Bradesco SA Banco Bradesco SA (Subscription Receipts) Banco do Estado do Rio Grande do Sul SA "B" Itau Unibanco Holding SA Total Preferred Stocks (Cost $4,905,658) Securities Lending Collateral 7.2% Daily Assets Fund Institutional, 0.25% (h) (i) (Cost $18,388,736) % of Net Assets Value ($) Total Investment Portfolio (Cost $236,358,148) † Notes Payable Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $239,025,445.At January 31, 2011, net unrealized appreciation for all securities based on tax cost was $24,790,701.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $41,270,935 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $16,480,234. (a) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2011 amounted to $18,052,776 which is 7.1% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in Mongolia. (c) Security is listed in country of domicile.Significant business activities of company are in China. (d) Security is listed in country of domicile.Significant business activities of company are in Macau. (e) Securities with the same description are the same corporate entity but trade on different stock exchanges. (f) Security is listed in country of domicile.Significant business activities of company are in Africa and South Asia. (g) Security is listed in country of domicile.Significant business activities of company are in Latin America. (h) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (i) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At January 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) KOSPI 200 Index KRW 3/10/2011 Currency Abbreviation KRW South Korean Won At January 31, 2011 the DWS Emerging Markets Equity Fund had the following sector diversification: Sector Market Value ($) As a % of Common and Preferred Stocks Energy 18.4 % Information Technology 16.3 % Materials 14.8 % Financials 13.7 % Consumer Discretionary 12.8 % Industrials 11.5 % Consumer Staples 10.4 % Telecommunication Services 1.2 % Health Care 0.5 % Utilities 0.4 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common and Preferred Stocks Australia $ $
